DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10-05-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“a cargo pod in the opening for receiving payload to be transported by the aircraft” in claim 21.
“the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening” in claims 3 and 26.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3, 21, 24-25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 3, 21, and 26 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:
“a cargo pod in the opening for receiving payload to be transported by the aircraft” in claim 21.
“the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening” in claims 3 and 26.
Claims 24-25 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1).

REGARDING CLAIM 1, Gentry discloses, at least one propulsion assembly (Gentry: [FIG. 1-4] at least one propulsion assembly can be observed.); a cargo area for receiving payload to be transported by the aircraft (Gentry: In some implementations, the UAV 100 includes an inventory engagement mechanism 108 (Col. 4, Ln. 1-2).); a plurality of sensors disposed on the aircraft (Gentry: The UAV sensors 136 may include, without limitation, a location sensor (e.g., a global positioning system (GPS) receiver), an inertial measurement unit (IMU) including an accelerometer, a gyroscope, and/or a magnetometer, a speed/velocity sensor (or speedometer), a revolutions per minute (RPM) sensor, a payload weight sensor for measuring the weight of inventory (a payload) carried by the UAV 100, a vibration profile sensor, an altimeter (e.g., a barometric altimeter), a fuel gauge, a temperature sensor or thermal sensor, a power output sensor configured to sense the instantaneous power that is output by the power system 114 during operation of the UAV 100, an image capture device, an infrared sensors, a time of flight sensors, a pressure sensor, a weather sensor, an airflow sensor, and so on (Col. 8, Ln. 10-24).); automatically determines optimal control gains for operating the aircraft including the payload (Gentry: [FIG. 8] automatically determining optimal control gains for operating the aircraft including the payload based on the determined payload characteristics can be observed.) and providing control signals to at least one of the at least one propulsion assembly and a control assembly of the aircraft to control operation of the at least one propulsion assembly in accordance with the determined optimal control gains (Gentry: [FIG. 8] providing control signals to at least one of the at least one propulsion assembly and a control assembly of the aircraft to control operation of the at least one propulsion assembly in accordance with the determined optimal control gains can be observed.).
Gentry does not explicitly disclose, determines characteristics of the received payload by causing the aircraft to perform a series of maneuvers, the sensors detecting a response of the aircraft to the maneuvers.
However, in the same field of endeavor, Cheatham discloses, [0088] “In a number of examples, the sensors can determine the weight of the package 304 in response to the UAV 306 [0089] “The sensors can also determine the weight of the package 304 based on motion of the UAV 304 with the package 304 in response to a specified force. For example, the weight of the package 304 can be based on a force applied to the UAV 306 and a motion of the UAV 306 caused by the force given the package 304 is in the UAV 306. The sensors can also determine the weight of the package 304 based on motion of the UAV 306 with the package 304 in response to a specified torque. The sensors can determine the weight of the package 304 based on a difference between a first lift-energy needed to lift the UAV 306 without the package 304 and a second lift-energy needed to lift the UAV 306 with the package 304”, for the benefit of determining a weight limit based upon lift energy capacity of the UAV.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by Gentry to include determining cargo characteristics based upon movement and sensor readings of the UAV taught by Cheatham. One of ordinary skill in the art would have been motivated to make this modification in order to determine a weight limit based upon lift energy capacity of the UAV.
Gentry in view of Cheatham do not explicitly disclose, wherein the characteristics comprise a weight of the payload, a center of gravity ("CG") of the payload, and inertial properties of the payload.
Chan discloses, [0127] “The payload may comprise equipment such as a monitoring system, a communication system, a surveillance system, a data gathering system, or any other types of items/articles. As indicated, the payload will comprise properties including mass properties such as mass, shape, moment of inertia, center of mass, etc. as well as shape and dimension (e.g. size). The payload may have other characteristics such as fragility, volatility, thermal/temperature restrictions, force/acceleration restrictions, etc. The payload may have an asymmetrical/irregular or eccentric/unbalanced shape or packaging. The payload may have multiple components (e.g. multiple payload sections). See e.g. FIGS. 22A-C and 23A-C. According to an exemplary embodiment, the payload may comprise at least one of an article to be delivered (see FIG. 20A-C) or a plurality of articles to be delivered (see FIGS. 22A-C and 23A-C)” for the benefit of promoting efficient flight with asymmetric or unbalanced cargo.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by a modified Gentry to include mass, shape, moment of inertia, and center of mass taught by Chan. One of ordinary skill in the art would have been motivated to make this modification in order to promote efficient flight with asymmetric or unbalanced cargo.
Gentry in view of Cheatham and Chan do not explicitly disclose, using the determined payload characteristics as an index to a lookup table associated with the control system, wherein the lookup table is populated with a number of optimal control gains each associated with a different combination of payload characteristics.
Luszcz discloses, [ABS] “A system and method for estimating rotor mixing commands for an aircraft includes receiving signals indicative of reference commands from one or more controllers; receiving signals indicative of airspeed and sideslip angle for the aircraft, the sideslip angle being indicative of a direction of flight for the aircraft; calculating a sine and cosine of the sideslip angle; determining gains for roll and pitch as a function of the airspeed, the determining including referencing a look-up table that indexes the gain constants with the airspeed; and determining the one or more rotor mixing commands from the determined gains, the one or more rotor mixing commands being applied synchronously to the rotors in the aircraft”; [0008] “According to one aspect of the invention, a method for estimating rotor mixing commands for an aircraft includes receiving signals indicative of reference commands from one or more controllers; receiving signals indicative of airspeed and sideslip angle for the aircraft, the sideslip angle being indicative of a direction of flight for the aircraft; calculating a sine and cosine of the sideslip angle; determining gains for roll and pitch as a function of the airspeed, the determining including referencing a look-up table that indexes the gain constants with the airspeed; and determining the one or more rotor mixing commands from the determined gains, the one or more rotor mixing commands being applied synchronously to the rotors in the aircraft”, for the benefit of reducing processing loads/time of flight controls/instructions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by a modified Gentry to indexing taught by Luszcz. One of ordinary skill in the art would have been motivated to make this modification in order to reduce processing loads/time of flight controls/instructions.

REGARDING CLAIM 4, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the aircraft comprises a vertical take-off and landing vehicle ("VTOL") (Gentry: [FIG. 2] the aircraft comprises a vertical take-off and landing vehicle ("VTOL") can be observed).

REGARDING CLAIM 5, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the control system comprises at least one of an autonomous system, a remote system, and an on-board pilot system (Gentry: FIG. 3 is a schematic diagram of an example technique for selectively utilizing a redundant power source on-board the UAV during a portion of a round trip flight to deliver an item to a delivery location (Col. 1, Ln. 49-52)).

REGARDING CLAIM 7, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 1, and further, Gentry also discloses, the control system determines the characteristics of the received payload by determining identifying information for the received payload and querying a database for payload characteristics associated with the identifying information (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

REGARDING CLAIM 8, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 7, and further, Gentry also discloses, the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

REGARDING CLAIM 11, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 1, and further, Gentry also discloses, determine identifying information for the received payload (Gentry: In another implementation, the power system controller 134 may be receive data from a UAV sensor 136 that detects the power output required to keep the UAV 100 hovering above ground level 202 at a fixed altitude while carrying the payload 200. The power output, given the acceleration of gravity, can be used to calculate the overall weight of the UAV 100 and the payload 200 it is carrying (Col. 16, Ln. 33-29)); and storing the identifying information and determined characteristics for the received payload in a database (Gentry: Order details relating to inventory that the UAV 100 may be carrying may also be stored in the memory 140. Order details may include identifiers of one or more items to be shipped to a delivery location, such as the delivery locations 300, 402, a shipping address of the delivery location, a weight of the item to be delivered, and other transaction/order details (Col. 11, Ln. 22-28)).

REGARDING CLAIM 12, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 11, and further, Gentry also discloses, the determining identifying information for the received payload comprises reading an identification tag associated with the received payload (Gentry: Alternatively, the UAV 100 may utilize a scanner (one of the UAV sensors 136 to scan a machine-readable code (e.g., a quick response (QR) code, bar code, etc.) on the payload itself, the machine-readable code containing information about the weight of the payload 200 (Col 16: Lines 27-31)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1) as applied to claim 1 above, and further in view of Moshe (US 9821909 B2).

REGARDING CLAIM 3, thought it appears to not be supported, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 1, and further, Gentry in view of Cheatham, Luszcz, and Chan does not explicitly disclose, first and second wings and first and second vertical supports connected between the first and second wings, wherein the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings.
However, in the same field of endeavor, Moshe discloses, [FIG. 4(210)] first and second wings can be observed; [FIG. 8(810)] first and second vertical supports connected between the first and second wings can be observed; “the technology may be used in manned or passenger-(Col. 3, Ln. 25-27); [FIG. 8(120)] the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening can be observed; [FIG. 4, 7, 8, 9] and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings can be observed, for the benefit of enabling a horizontal flight configuration different from the vertical flight configuration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by Gentry to include first and second wings and first and second vertical supports connected between the first and second wings, wherein the vertical supports and portions of the wings define an opening comprising the cargo area and a cargo pod is in the opening and wherein the at least one propulsion assembly comprises a propulsion assembly connected to each end of each of the first and second wings taught by Moshe. One of ordinary skill in the art would have been motivated to make this modification in order to enable a horizontal flight configuration different from the vertical flight configuration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1) as applied to claim 1 above, and further in view of Russell (WO 2017120620 A1).

REGARDING CLAIM 10, Gentry in view of Cheatham, Luszcz, and Chan remain as applied above to claim 1, and further, Gentry in view of Cheatham, Luszcz, and Chan do not explicitly disclose, determine whether the determined payload characteristics correspond to an operational error; and if the determined payload characteristics correspond to an operational error, initiate remedial measures, wherein the remedial measures include at least one of aborting takeoff, alerting an administrator regarding the error, and returning the payload to its origin.
However, in the same field of endeavor, Russell discloses, [0013] “In performing this action the UAV is also able to accurately measure the weight of the package and center of gravity so that proper flight dynamics may be calculated. If the box is too heavy, or it breaks loose during this procedure, the UAV may declare an error”; [Claim 13] “The system of 1 where an error message may be communicated to dispatch system if the package cannot be grasped sufficiently to guarantee transport or it exceeds other programmed parameters of the transport vehicle” for the benefit of preventing damage to cargo or aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a UAV disclosed by a modified Gentry to include determining an error taught by Russell. One of ordinary skill in the art would have been motivated to make this modification in order to prevent damage to cargo or aircraft.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1).

REGARDING CLAIM 13, Limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 17, Limitations and motivations addressed, see claims 8 and 12 (supra).

REGARDING CLAIM 20, Limitations and motivations addressed, see claim 11 (supra).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1) as applied to claim 13 above, and further in view of Russell (WO 2017120620 A1).

REGARDING CLAIM 19, Limitations and motivations addressed, see claim 10 (supra).

REGARDING CLAIM 26, Limitations and motivations addressed, see claim 3 (supra).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Moshe (US 9821909 B2), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1).

REGARDING CLAIM 21, Limitations and motivations addressed, see limitations and motivations to combine claims 1, 3, and 7 (supra).

REGARDING CLAIM 24, Limitations and motivations addressed, see claims 8, 12, and 17 (supra).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US 9376208 B1) in view of Cheatham (US 20170293884 A1), Moshe (US 9821909 B2), Chan (US 20160159471 A1) and Luszcz (US 20150314855 A1) as applied to claim 21 above, and further in view of Russell (WO 2017120620 A1).

REGARDING CLAIM 25, Limitations and motivations addressed, see claims 10 and 19 (supra).

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1, 3, 13, and 21 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior art combination applied in the prior rejection of record for matter specifically challenged in the argument.
The applicant has contended that the art applied in the prior office action, 07-08-2021, does not disclose the amended limitations of claims 1, 3, 13, and 21. The examiner has addressed the newly added limitations using new art and new art combinations, as cited above. For this reason, the examiner respectfully maintains the rejections of claims 1, 3, 13, and 21 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663